While a parent may not be deprived of his or her right to reasonable and meaningful access to a child absent exceptional circumstances (Daghir v Daghir, 82 AD2d 191, 194, affd 56 NY2d 938), supervised visitation is not a deprivation to meaningful access (see, Matter of Aadahl v Aadahl, 148 AD2d 531), and defendant will have a full opportunity to present evidence at the time of the hearing for a final custody award. Nor was the award of temporary maintenance improper, the court having balanced the parties’ financial status, necessities and obligations (Rauch v Rauch, 83 AD2d 847). We find no abuse of discretion in the direction that retroactive maintenance (Domestic Relations Law § 236 [B] [6] [a]) be paid at the rate of $200 a week. Concur — Murphy, P. J., Sullivan, Ellerin, Ross and Kassal, JJ.